575 S.E.2d 758 (2002)
356 N.C. 623
STATE of North Carolina
v.
Ronnie Wesley STROUD and
Bonnie Edwards Stroud.
No. 46P02.
Supreme Court of North Carolina.
December 19, 2002.
Don Willey, Jefferson, for Bonnie Stroud.
James C. Gulick, Norma S. Harrell, Special Deputy Attorney Generals, Tom Horner, District Attorney, for State of NC.
Prior report: 147 N.C.App. 549, 557 S.E.2d 544.

ORDER
Upon consideration of the petition filed by Defendant (Bonnie Stroud) in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of December 2002."